NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 13 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLEN JONES WARD,                                No. 19-35510

                Plaintiff-Appellant,            D.C. No. 1:18-cv-00471-DCN

 v.
                                                MEMORANDUM*
CORIZON, Medical/Custodial Trustee for
the State of Idaho Department of
Corrections,

                Defendant-Appellee.

                   Appeal from the United States District Court
                             for the District of Idaho
                     David C. Nye, District Judge, Presiding

                             Submitted May 6, 2020**

Before:      BERZON, N.R. SMITH, and MILLER, Circuit Judges.

      Idaho state prisoner Glen Jones Ward appeals pro se from the district court’s

judgment dismissing his 42 U.S.C. § 1983 action arising out of the denial of a

special diet to address his numerous food allergies. We have jurisdiction under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1291. We review de novo. Watison v. Carter, 668 F.3d 1108, 1112 (9th

Cir. 2012) (dismissal for failure to state a claim under 28 U.S.C. §

1915(e)(2)(B)(ii)); Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000) (dismissal

for failure to state a claim under 28 U.S.C. § 1915A). We affirm.

      The district court properly dismissed Ward’s action because Ward failed to

allege facts sufficient to demonstrate that he suffered a constitutional violation as a

result of an official policy or custom of Corizon. See Hebbe v. Pliler, 627 F.3d

338, 341-42 (9th Cir. 2010) (although pro se pleadings are construed liberally,

plaintiff must present factual allegations sufficient to state a plausible claim for

relief); see also Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1139 (9th Cir. 2012)

(to state a § 1983 claim against a private entity that acts under color of state law, a

plaintiff must show that a constitutional violation “was caused by an official policy

or custom of [the private entity]”).

      The district court did not abuse its discretion in denying Ward further leave

to amend because amendment would have been futile. See Gordon v. City of

Oakland, 627 F.3d 1092, 1094 (9th Cir. 2010) (setting forth standard of review and

explaining that leave to amend may be denied if amendment would be futile);

Chodos v. West Publ’g Co., 292 F.3d 992, 1003 (9th Cir. 2002) (explaining that a

district court’s discretion to deny leave to amend is “particularly broad” when it

has previously granted leave to amend).



                                           2                                     19-35510
       We do not consider matters not specifically and distinctly raised and argued

in the opening brief, or arguments and allegations raised for the first time on

appeal. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      We do not consider facts or documents that were not raised before the

district court. See United States v. Elias, 921 F.2d 870, 874 (9th Cir. 1990).

      All pending motions and requests are denied.

      AFFIRMED.




                                          3                                       19-35510